DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.
 
Status of the Claims
Claims 1, 5, 8-20 and 23-26 are pending in the present application.
Regarding the recitation “fatty acid compound”, it is noted that the instant specification defines fatty acid compound as referring to free, partially or fully neutralized, or esterified fatty acids.  Therefore, the term fatty acid is construed as including free, partially or fully neutralized, and esterified fatty acids.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 22 March 2021 is insufficient to overcome the rejection of claims 1, 5, 8-13, 16-18 and 20-26 based upon Nittner (DE 31  as set forth in the last Office action because:  the declaration states that the results show that Nittner’s granulate does not allow for its stated purpose (namely, to create a physiologically acceptable polysaccharide gum preparation which can be suspended easily and homogenously in cold water, and only swells in the stomach after a sufficient delay to allow for easy ingestion as a drink suspension).  The declaration states that their test revealed that depending on time in water, Nittner’s compositions either form inhomogeneous mixtures (particles floating on the water-surface), or thick, highly viscous ‘purees’ that are not drinkable.  The declaration then states that Nittner’s granulate is thus inoperable for its intended purpose.
The examiner respectfully argues that the instant claims do not recite the form of the oral composition.  Therefore, the instant claims do not require that the composition is in the form of a drinkable solution.  Also, the instant claims require that the first agent is a medium or long chain fatty acid component and the second agent is a water-swellable or water-soluble polymeric component comprising at least one of poly(carboxylates) and polysaccharides.  Nittner teaches compositions comprising a medium or long chain fatty acid compound and a polysaccharide.  Nittner further teaches granules comprising 40 to 90% by weight of at least one polysaccharide gum and at least 10% by weight of physiologically harmless fats or fat-like substances.  Therefore, the compositions according to Nittner overlap with the compositions instantly claimed.  The compositions according to Nittner that overlap with the compositions according to the instant claims would have the same properties.  

Withdrawn Rejections
The rejection of claims 1, 5 and 8-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendment to delete the term "largely".
The rejection of claims 1, 5, 8-9, 11 and 20-26 under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (EP 0 514 008 A1) is hereby withdrawn in view Applicant’s Remarks, pg. 10-13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-13, 16-18, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nittner (DE 31 39 920 A1; machine translation provided in the IDS filed 14 October 2020).
Nittner teaches granules comprising 40 to 90% by weight of at least one polysaccharide gum and at least 10% by weight of physiologically harmless fats or fat-like substances with a melting point of 25 to 40 ºC (pg. 2, ln. 59-63; pg. 3, ln. 93-95).  Nittner teaches that the polysaccharide gums include galactomannans, particularly guar gum, and also xanthan gum, methyl cellulose and carboxymethyl cellulose (pg. 2, ln. 79 to pg. 3, ln. 85); and the suitable fats or fat-like substances include natural vegetable fats and mono-, di- and/or triglyceride esters of higher saturated and/or unsaturated fatty acids, especially cocoa butter (pg. 3, ln. 96-104).  Nittner teaches that the fatty acid residue generally contains 8 to 20, in particular 12 to 18, carbon atoms and have a melting point of 25 to 40 ºC (pg. 3, ln. 96-104).  Nittner also teaches that the polysaccharide and fat are homogeneously mixed, wherein the fat is heated above its melting temperature and the mixture is then cooled and granulated (i.e., the polysaccharide is embedded within the fat) (pg. 4, ln. 122-128).  Nittner further teaches that the granulate can additionally comprise further active ingredients, such as vitamins and mineral salts (pg. 3, ln. 109-111).
Nittner teaches examples of compositions comprising cocoa butter combined with guar gum in a weight ratio of 0.5, 0.67, and 0.42, wherein the cocoa butter is melted prior to or after mixing with the guar gum followed by homogeneous mixing and then cooling (Examples 1-3).  See also Claims 1-6.
Nittner does not explicitly disclose an example comprising a weight ratio of fat to polysaccharide within 0.75 to 4, or 1 to 3.  However, Nittner teaches that the amount of polysaccharide is 40 to 90% by weight (pg. 3, ln. 94-95), and the amount of fat is at least 10% and at most 60% by weight (pg. 3, ln. 107-108).  
Therefore it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Nittner comprising the fat and polysaccharide in a weight ratio of up to 1.5 (i.e., 60% fat and 40% polysaccharide).
Regarding instant claims 9, 11 and 13, Nittner teaches the treatment of diabetes (pg. 5, ln. 167), and the composition contain components that are the same as instantly claimed.  Nittner also teaches that water-swellable polysaccharide gums impair the feeling of hunger (pg. 1, ln. 25-26).  Therefore, the compositions according to Nittner would necessarily induce satiety as well as control or reduce the body weight of a subject.
Regarding instant claims 10 and 12, the instant specification states that diabetes is considered to be associated with or caused by obesity (pg. 37, ln. 3-6).  Therefore, treatment of diabetes patients that are also obese would necessarily treat obesity or overweight.
Regarding instant claim 13, Nittner teaches oral administration performed daily (pg. 5, ln. 168-174).  It would have been obvious to administer the compositions for more than 
Regarding instant claim 22, the compositions according to Nittner do not recite the presence of a synthetic drug substance.
Regarding instant claims 23-24, Nittner teaches that the polysaccharides include guar gum, xanthan gum, methyl cellulose or carboxymethyl cellulose.
Response to Arguments
Applicant’s Remarks filed 22 March 2021 have been fully considered but they are not persuasive.  Applicant argues that although Nittner discloses broad ranges of polysaccharide and fat in different places, Nittner does not disclose or teach anything regarding the ratio of fat to polysaccharide.
The examiner respectfully argues that Nittner teaches that the amount of polysaccharide is 40 to 90% by weight (pg. 3, ln. 94-95), and the amount of fat is at least 10% and at most 60% by weight (pg. 3, ln. 107-108).  Therefore, the weight ratio of the fat to the polysaccharide as taught by Nittner would necessarily be 0.11 (10:90) to 1.5 (60:40).  The instantly claimed weight ratio of the lipid component to the water-swellable or water-soluble polymeric component is in the range 1 to 3.  According to MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Applicant further argues that the Nittner’s granulate is inoperable for its intended purpose.
The examiner’s response above with respect to the declaration is relied upon herein.
Applicant further argues that the data in the specification shows that the presently claimed particles (test compositions 1-6) lead to an increase in bioavailability or to an increased gastrointestinal half-time, compared to reference compositions 1-5 (Example 23).  Applicant asserts that the data in Example 24 further shows that the presently claimed particles show an increased binding to the mucosa and/or high particle integrity.
The examiner respectfully argues that the data does not compare against Nittner.  The test compositions are compared against compositions that only comprise a lipid but do not comprise a polymer.  Therefore, the data does not compare against the closest prior art.
Applicant further asserts that Nittner is not a relevant piece of prior art for a skilled person aiming to provide an effective oral delivery of fatty acids (and lipids comprising them) to the gastrointestinal tract and thereby achieving a long(er)-lasting satiety, weight-loss, and prevention and/or treatment of obesity.   
The examiner respectfully argues that Nittner teaches the treatment of diabetes (pg. 5, ln. 167), and the composition contain components that are the same as instantly claimed.  The instant specification states that diabetes is considered to be associated with or caused by obesity (pg. 37, ln. 3-6).  Therefore, treatment of diabetes patients that are also obese would necessarily treat obesity or overweight.  Therefore, the compositions according to Nittner would necessarily induce satiety as well as control or reduce the body weight of a subject.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nittner (DE 31 39 920 A1; machine translation provided in the IDS filed 14 October 2020) as .
The teachings of Nittner are discussed above and incorporated herein by reference.  Nittner does not explicitly disclose monitoring a subject’s adherence to, or the effectiveness of, a predefined therapeutic regimen of orally administering the composition with a programmed electronic device.  However, Nittner teaches treating diabetes comprising orally administering their granule compositions.  Vervloet et al. teach that poor adherence to oral antidiabetics has a negative influence on glycemic control in type 2 diabetes patients.  Real Time Medication Monitoring (RTMM) combines real time monitoring of patients’ medication use with SMS reminders sent only if patients forget their medication, aiming to improve adherence.  Vervloet et al. teach that RTMM with SMS reminders improves adherence of type 2 diabetes patients, especially the precision with which patients follow their prescribed regimen, and is well accepted by patients (Abstract).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the claims to use an programmed electronic device to monitor adherence of the patients to the diabetic treatment regimen taught therein.  Such would have been obvious because Vervloet et al. teach that monitoring patient compliance with a programmed electronic device improves adherence to the dosage regimen.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nittner (DE 31 39 920 A1; machine translation provided in the IDS filed 14 October 2020) as applied to claims 1, 5, 8-13, 16-18 and 20-26 above, further in view of Sannino et al. (US 2012/0052151 A1).
The teachings of Nittner are discussed above and incorporated herein by reference.  Nittner does not explicitly disclose that the polymeric material is at least partially crosslinked.  
Sannino et al. teach an oral composition comprising an edible polymer hydrogel that swells in the stomach and small intestine to provide or enhance satiety by mechanical stimuli and/or increased viscosity, wherein the hydrogel comprises a cross-linked hydrophilic polymer ([0024]-[0027], [0053]-[0056], [0065]-[0066], [0115]-[0116]; Claims 1-2 and 12).  Sannino et al. teach that the hydrophilic polymer is cross-linked and includes polysaccharides such as hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, methylcellulose and preferably carboxymethylcellulose ([0121], [0145]-[0148], [0157]-[0158]; Claim 14).  Sannino et al. teach that the hydrophilic polymer is preferably carboxymethylcellulose or a salt thereof, such as sodium carboxymethylcellulose ([0126], [0161]).  Sannino et al. further teach that the edible polymer hydrogel is coated with a moisture barrier, wherein the moisture barrier comprises fats ([0032], [0138]-[0140], [0162]-[0163]; Claim 85).  In certain embodiments, the composition will comprise edible polymer hydrogel with an enteric coating, such as fatty acids ([0164]).  Sannino et al. also teach that the dosage form is incorporated into a semi-solid base comprising natural or modified fatty acids ([0171]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to at least partially crosslink the polymers of Nittner in order to optimize the swelling of the polymer upon absorbing water and to provide or enhance satiety, as reasonably taught by Sannino et al.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/N.W.S/Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616